Order, Supreme Court, New York County (Cynthia S. Kern, J.), entered on or about May 3, 2010, which granted defendant’s motion for summary judgment dismissing the amended complaint, unanimously affirmed, without costs.
Plaintiffs failure to cite “any law, rule, regulation or declaratory ruling adopted pursuant to law” (Labor Law § 741 [1] [d]), which she, “in good faith, reasonably believe[d]” (Labor Law § 741 [2] [a]) to have been violated, is fatal to her cause of action alleging retaliation (see Deshpande v Medisys Health Network, Inc., 70 AD3d 760, 762 [2010], lv denied 14 NY3d 713 [2010]; see also Pipia v Nassau County, 34 AD3d 664, 666 [2006]).
We have considered plaintiffs remaining arguments and find them unavailing. Concur — Tom, J.P., Friedman, Acosta, Renwick and DeGrasse, JJ.